******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       LUCIA CINOTTI v. MICHAEL DIVERS
                  (AC 35352)
                 Beach, Alvord and Borden, Js.
         Argued March 4—officially released July 1, 2014

  (Appeal from Superior Court, judicial district of
            Ansonia-Milford, Malone, J.)
  John R. Williams, for the appellant (plaintiff).
  George J. Markley, with whom was Patricia Berlin,
for the appellee (defendant).
                          Opinion

   BEACH, J. The plaintiff, Lucia Cinotti, appeals from
the judgment of the trial court dissolving her marriage
to the defendant, Michael Divers, and issuing certain
financial orders therein. The plaintiff claims that the
court abused its discretion in denying her requests for
additional continuances of the trial date. We disagree
and, accordingly, we affirm the judgment.
   The following facts and procedural history are rele-
vant to our resolution of the appeal. On November 29,
2011, the plaintiff instituted this action seeking dissolu-
tion of the parties’ ten year marriage, alimony, and a
division of property. During the months prior to the
dissolution of the parties’ marriage, the plaintiff was
represented by four different attorneys.1
   In the months leading up to trial, the plaintiff made
multiple requests for production to the defendant. The
first was a mandatory request for disclosure and pro-
duction served on or about November 29, 2011. In that
request, the plaintiff sought various financial records
and property documents belonging to the defendant,
including: his state and federal income tax returns; IRS
forms; pay stubs; bank account statements; records per-
taining to his accounts with financial institutions and
brokers; statements regarding interest earned from IRA,
retirement, and deferred compensation plans; and state-
ments regarding life insurance plans taken out in the
name of the plaintiff or the defendant. The plaintiff also
sought written appraisals regarding assets owned solely
or jointly by the defendant, copies of deeds and convey-
ances of real property or time shares containing the
defendant’s name along with corresponding mortgage,
equity line, mortgage application, and loan documenta-
tion, and a statement from the defendant’s employer
summarizing the defendant’s insurance policies and
detailing coverage, cost of coverage, and spousal bene-
fits following dissolution. In a supplemental request for
disclosure and production, the plaintiff sought state-
ments pertaining to various credit card accounts held
by the defendant.
  Then began a series of motions and court orders
pertaining to the discovery in this case. On March 9,
2012, the plaintiff filed her first motion to compel, which
articulated ten ways in which the defendant had failed
to provide the requested discovery. After a hearing, the
court granted the motion per the agreement of both
parties. On March 30, 2012, the plaintiff, then self-repre-
sented, filed a second motion to compel, alleging twelve
deficiencies with the defendant’s production. In April
and May, 2012, the plaintiff filed two additional motions
to compel, objecting to the defendant’s claims that he
had already complied with her earlier requests. The
court ordered the defendant to comply, by June 4, 2012,
with prior court orders relating to the granting of the
plaintiff’s March 30, 2012 motion to compel.
   On May 29, 2012, the court conducted a status confer-
ence on the record. The defendant claimed that he had
complied with all of the plaintiff’s requests for produc-
tion. The plaintiff insisted that the defendant had not
complied with all of her requests and told the court
that she had not yet received several financial docu-
ments. The court ordered the parties to meet and to
attempt to resolve their disagreement.
   On June 8, 2012, the court, Turner, J., after reviewing
all of the documents the defendant’s attorney had pro-
duced to the plaintiff, ‘‘[found] that there has not been
compliance with all discovery requested in [the plain-
tiff’s] requests for production dated March [9] 2012.’’
The court ordered the defendant to comply with the
plaintiff’s March 9, 2012 discovery request and ordered
both parties to provide each other with updated finan-
cial affidavits. The court granted the plaintiff’s request
to have thirty days to obtain a new attorney and ordered
the plaintiff to contact her former counsel, Attorney
John Mager, in order to schedule a time to go to his
office and pick up discovery produced to him by Attor-
ney Patricia Berlin, the defendant’s attorney.2
   On June 11, 2012, the plaintiff moved for a continu-
ance of a status conference that had been scheduled
for July, 2012, on the ground that the defendant had
failed to comply with discovery. She listed specific miss-
ing documents. The court denied the motion.
   On July 20, 2012, after a hearing, the court assigned
the matter for trial on November 20 and November 28,
2012. The court then issued additional discovery orders,
ordering the parties to produce various documents to
each other, based on its understanding of the discovery
issues in the case.
  On October 24, 2012, the plaintiff moved for a continu-
ance of the trial date from November 20, 2012, to Febru-
ary 2013, on the ground that the defendant had not fully
complied with her previous discovery requests. The
court denied the motion.
  On November 5, 2012, the plaintiff, then represented
by Costello and McCormack, P.C., filed a motion to
compel. The motion alleged that the defendant’s most
recent production of documents on August 15, 2012, in
response to the court’s July 20, 2012 order, was incom-
plete. The plaintiff again filed a motion for a continu-
ance of the trial date from November 20, 2012, to
February, 2013. The court did not rule on the motions.
   On November 7, 2012, the court, Malone, J.,
appointed Attorney Jocelyn Hurwitz, a special discov-
ery master, and ordered the parties to report back to
the court on November 14, 2012. On November 14, 2012,
the parties and Hurwitz appeared before the court. Hur-
witz stated that she had met with the defendant, his
attorney, and the plaintiff’s attorney to review the docu-
ments that had been produced to the plaintiff. Hurwitz
reported that all parties were cooperative and that she
had ‘‘every reason to believe’’ that the defendant, and
his attorney, had complied with the plaintiff’s discovery
requests and had produced all of the documents that
they claimed to have produced. Hurwitz informed the
court that it was nonetheless clear that the plaintiff,
and her attorney, did not have all of the documents
that she requested in 2011. Hurwitz stated that, in her
opinion, even ‘‘[i]f those documents are received, say
for the sake of argument today, I think Attorney [Kieran]
Costello has legitimate questions that he needs to ask
[the defendant] at a deposition with regard to, for
instance, certain accounts that may have been closed
over time, that no longer exist . . . . I think those are
legitimate questions that Attorney Costello should have
the opportunity to ask [the defendant] at a deposition,
for instance, even once the documents are complete.’’
The court iterated that it understood that the plaintiff’s
attorney did not have in his possession all of the docu-
ments that the plaintiff had requested and also noted
that given that the plaintiff had been represented by a
succession of attorneys, the missing documents ‘‘may
have been produced to another attorney.’’ The court
denied the plaintiff’s requests to continue the trial until
February 2013, and, instead, moved the first day of trial
from November 20 to November 28, 2012. The court
then ordered the defendant to provide the plaintiff with
bank authorizations and copies of missing financial
statements by November 16, 2012.
  On November 17, 2012, the plaintiff, at this time self-
represented, again sought a continuance of the trial
date on the grounds that the defendant had failed to
comply with the discovery due on November 16, 2012,
and had failed to provide an updated financial affidavit.
The plaintiff claimed there were thirty-two missing doc-
uments. The court denied the motion.
  On November 21, 2012, the plaintiff again sought a
continuance of the trial date on the ground that the
defendant had failed fully to comply with her discovery
requests. The court denied the motion. The plaintiff
then moved to transfer the case, alleging that she was
unable to receive a fair trial in the Milford court because
her four requests for a continuance of the trial date had
been denied thereby ‘‘unfairly pressur[ing her] to put
on her case without the discovery [she] sought.’’ The
court also denied that motion.
  On November 26, 2012, two days before trial, the
plaintiff again moved for a continuance of the trial date,
arguing that she needed at least two weeks additional
time in order to obtain an attorney. The court denied
the motion.
  On November 27, 2012, the eve of trial, the plaintiff
again moved for a continuance of the trial date on the
ground that the defendant had failed to comply with
trial management orders and had not provided her with
an updated financial affidavit, and that she needed addi-
tional time in order to find an attorney to represent her
at trial. The court denied the motion.
   Trial commenced on November 28, 2012.3 On the first
day of trial, the court stated: ‘‘We’re going to start the
trial. . . . The file is replete with various requests for
continuances on almost everything anytime there’s
been a court date, and I’m not going to throw it at one
person or the other, but it’s just been constant. . . .
The matter needs to commence.’’ The plaintiff, repre-
senting herself, informed the court that she had
requested continuances of the trial date because she
had ‘‘not received documents that pertain to this case
in time for trial.’’ The plaintiff did not specify which
documents she had not received.4 When asked if she
was ready to proceed, however, the plaintiff answered
in the affirmative. The plaintiff then proceeded to call
the defendant as an adverse witness and examined him
for three days.
  On January 17, 2013, the court, Malone, J., rendered
judgment dissolving the parties’ marriage and issued
various financial orders pertaining to alimony and the
division of the parties’ property. This appeal followed.
   We first set forth our standard of review. ‘‘Decisions
to grant or to deny continuances are very often matters
involving judicial economy, docket management or
courtroom proceedings and, therefore, are particularly
within the province of a trial court. . . . Whether to
grant or to deny such motions clearly involves discre-
tion, and a reviewing court should not disturb those
decisions, unless there has been an abuse of that discre-
tion, absent a showing that a specific constitutional
right would be infringed.’’ (Internal quotation marks
omitted.) Watrous v. Watrous, 108 Conn. App. 813, 827–
28, 949 A.2d 557 (2008); see also West Hartford v. Mur-
tha Cullina, LLP, 85 Conn. App. 15, 26, 857 A.2d 354
(‘‘we review a [trial court’s] denial of a motion for a
continuance to obtain discovery under an abuse of dis-
cretion standard’’), cert. denied, 272 Conn. 907, 863
A.2d 700 (2004). ‘‘To prove an abuse of discretion, an
appellant must show that the trial court’s denial of a
request for a continuance was [unreasonable or] arbi-
trary.’’ (Internal quotation marks omitted.) Peatie v.
Wal-Mart Stores, Inc., 112 Conn. App. 8, 12, 961 A.2d
1016 (2009).
   On appeal, our ‘‘function is not to determine if the
trial court could have reached a conclusion other than
the one reached but whether the court could reasonably
have reached the conclusion it did. An appellate court
should guard against substituting its own interpretation
of the evidence on the cold record for that of the trial
court on the live record. A finding cannot be rejected
just because the reviewing judges personally disagree
with the conclusion or would have found differently
had they been sitting as the [fact finder]. . . . In decid-
ing whether the trial court could reasonably conclude
as it did, we must follow the unquestioned rule that
great weight is due the action of the trial court and
every reasonable presumption should be allowed in
favor of the correctness of its action.’’ (Citations omit-
ted; internal quotation marks omitted.) Hill v. Hill, 35
Conn. App. 160, 166–67, 644 A.2d 951, cert. denied, 231
Conn. 914, 648 A.2d 153, cert. denied, 513 U.S. 1059,
115 S. Ct. 669, 130 L. Ed. 2d 603 (1994).
   ‘‘Our Supreme Court has articulated a number of
factors that appropriately may enter into an appellate
court’s review of a trial court’s exercise of its discretion
in denying a motion for a continuance. Although resis-
tant to precise cataloguing, such factors revolve around
the circumstances before the trial court at the time it
rendered its decision, including: the timeliness of the
request for continuance; the likely length of the delay;
the age and complexity of the case; the granting of
other continuances in the past; the impact of delay on
the litigants, witnesses, opposing counsel and the court;
the perceived legitimacy of the reasons proffered in
support of the request; [and] the defendant’s personal
responsibility for the timing of the request . . . .’’
(Internal quotation marks omitted.) Watrous v.
Watrous, supra, 108 Conn. App. 828.
   The plaintiff claims that the court abused its discre-
tion in denying her requests for additional continuances
of the trial date and ‘‘forced her to go to trial without
adequate financial discovery.’’ She contends that she is
entitled to a new trial as to all financial orders. The
defendant argues that the court did not abuse its discre-
tion in refusing to grant the plaintiff additional continu-
ances of the trial date because (1) he complied with
all discovery, (2) the plaintiff had an adequate opportu-
nity to cross-examine him at trial, (3) the plaintiff had
adequate time to secure a new attorney before the start
of trial, and (4) the case had been pending for more
than one year and he was entitled to have the case tried.
   After a thorough review of the record we conclude
that, in the circumstances presented in this case, the
court did not abuse its discretion in denying the plain-
tiff’s requests for additional continuances of the trial
date.
   First, it is clear from the record that the court, as well
as the defendant and his attorney, expended significant
time and effort attempting to resolve the discovery
issues in this case.
  Second, while it is not entirely clear from the record
whether the plaintiff received all of the requested docu-
ments, it is clear from the record that on the first day
of trial the plaintiff indicated that she was ready to
proceed with trial. The plaintiff did not inform the court
at that time, as she had at times in the past, that she
was missing specific documents without which she
could not proceed. Nor, on appeal, does the plaintiff
direct this court’s attention to specific documents that
she had both previously requested and failed to receive
from the defendant as of the first day of trial.
   Third, the ‘‘[t]rial court has a responsibility to avoid
unnecessary interruptions, to maintain the orderly pro-
cedure of the court docket, and to prevent any interfer-
ence with the fair administration of justice.’’ (Internal
quotation marks omitted.) Peatie v. Wal-Mart Stores,
Inc., supra, 112 Conn. App. 12. When considering
whether to grant a continuance the court must look at
the effect of delay on both parties. Here, as of the first
day of trial, the case had been pending for more than
one year. The plaintiff had filed at least seven motions
requesting a continuance of the trial date and had been
represented intermittently by a series of attorneys. See
footnote 1 of this opinion. The court had already granted
the plaintiff a continuance of the trial date. See, e.g.,
Watrous v. Watrous, supra, 108 Conn. App. 828 (in rul-
ing on motion for continuance, court can consider
granting of other continuances in past). The court had
appointed a special master to sort through the
remaining discovery issues, and had given the plaintiff
an additional week of time in which to prepare for trial,
to depose the defendant, and to sort through documents
that the court ordered the defendant to produce to
her. While the plaintiff undoubtedly had an interest in
obtaining thorough and complete discovery, the defen-
dant had an equally important interest in a timely resolu-
tion of the matter.
  The trial court was in a far better position than we
are to assess the degree of the defendant’s compliance
and the extent to which the plaintiff was or was not
prejudiced in her ability to present her position at trial.
On the record before us, we do not find that the court
abused its discretion in denying the plaintiff’s requests
for additional continuances of the trial date.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     From November, 2011, to March, 2012, the plaintiff was represented by
Attorney John Mager, who filed the original summons and complaint and
the initial request for disclosure and production of documents. In March,
2012, the plaintiff filed an appearance as a self-represented party. From July
20, 2012, to October 9, 2012, the plaintiff was represented by Attorney
Christopher Goulden. On October 9, 2012, the plaintiff again filed an appear-
ance as a self-represented party. From October 24, 2012, to November 15,
2012, the plaintiff was represented by Costello and McCormack, P.C., Attor-
neys-At-Law. On November 15, 2012, the plaintiff filed her third appearance
as a self-represented party. The plaintiff continued to represent herself
through the trial of the case until December 7, 2012, the last day of trial,
when Attorney Ellen Telker filed an appearance on behalf of the plaintiff.
   2
     The court issued the following order directed at the plaintiff: ‘‘Attorney
Berlin states that Attorney Mager’s office has some discovery waiting to be
picked up by the plaintiff. Attorney Berlin also gave duplicate copies of
discovery requested back in April to the plaintiff in court today. The plaintiff
is ordered to go through all of Attorney Berlin’s requests before she leaves
court today, and report back to the court if all of the discovery is complied
with. The plaintiff must also go to Attorney Mager’s office to obtain the
discovery waiting there for her to pick up. The court will not hear any other
motions regarding discovery until the plaintiff has gone through all discovery
from Attorney Berlin and Attorney Mager’s office.’’
   3
     The case was tried over the course of four days—the plaintiff represented
herself for the first three days, and was represented by Attorney Telker on
the last day.
   4
     The plaintiff filed a posttrial brief arguing that she suffered prejudice as
a result of the defendant’s failure to provide requested financial discovery.
Nowhere in that brief does the plaintiff specify the requested financial
documents that the defendant failed to provide.